Exhibit 10.2

ASSIGNMENT NO. 38 OF RECEIVABLES IN ADDITIONAL ACCOUNTS, dated as of August 3,
2016, by and between CHASE CARD FUNDING LLC, a Delaware limited liability
company, as Transferor (the “Transferor”), and the CHASE ISSUANCE TRUST (the
“Trust”), pursuant to the Agreement referred to below, and acknowledged by CHASE
BANK USA, NATIONAL ASSOCIATION (the “Bank”) in its capacity as servicer under
the Agreement referred to below (in such capacity, the “Servicer”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, in its
capacity as indenture trustee (in such capacity, the “Indenture Trustee”) and
collateral agent (in such capacity, the “Collateral Agent”) under the Agreement
referred to below.

W I T N E S S E T H:

WHEREAS, the Bank, as Servicer and Administrator, the Transferor, Wells Fargo
Bank, National Association, as Indenture Trustee and Collateral Agent, and the
Trust are parties to the Fourth Amended and Restated Transfer and Servicing
Agreement, dated as of January 20, 2016 (hereinafter as such agreement may have
been, or may from time to time be, amended, supplemented or otherwise modified,
the “Agreement”);

WHEREAS, pursuant to the Agreement, the Transferor wishes to designate
Additional Accounts to be included as Accounts and to convey hereby the
Receivables of such Additional Accounts (as each such term is defined in the
Agreement), whether now existing or hereafter created, to the Trust; and

WHEREAS, the Trust is willing to accept such designation and conveyance subject
to the terms and conditions hereof;

NOW, THEREFORE, the Transferor and the Trust hereby agree as follows:

1. Defined Terms. All capitalized terms used herein shall have the meanings
ascribed to them in the Agreement unless otherwise defined herein.

“Addition Cut-Off Date” shall mean, with respect to the Additional Accounts
designated hereby, June 30, 2016.

“Addition Date” shall mean, with respect to the Additional Accounts designated
on Schedule 1 hereto, August 3, 2016.

“Notice Date” shall mean, with respect to the Additional Accounts designated on
Schedule 1 hereto, July 27, 2016 which shall be a date on or prior to the third
Business Day prior to the Addition Date with respect to additions pursuant to
subsection 2.12(a) of the Agreement and the fifth Business Day prior to the
Addition Date with respect to additions pursuant to subsection 2.12(b) of the
Agreement.

2. Designation of Additional Accounts. No later than five Business Days after
the Addition Date, the Transferor shall deliver to, or cause to be delivered to,
the Collateral Agent, as designee, on behalf of the Trust, an accurate list,
based on the



--------------------------------------------------------------------------------

computer records of, or kept on behalf of, the Transferor (in the form of a
computer file, microfiche list, CD-ROM or such other form as is agreed upon
between the Transferor and the Collateral Agent) of each VISA® and MasterCard®1
account which, as of the Addition Date, shall be deemed to be an Additional
Account, identified by account reference number and the aggregate amount of the
Receivables in each such Additional Account as of the Addition Cut-Off Date,
which list shall be marked as Schedule 1 to this Assignment and, as of the
Addition Date, shall modify and amend and be incorporated into and made part of
the Agreement and shall supplement Schedule 2 to the Agreement.

3. Conveyance of Receivables.

(a) The Transferor does hereby sell, transfer and assign to the Trust all right,
title and interest, whether owned on the Addition Cut-Off Date or thereafter
acquired, of the Transferor in and to the Receivables existing on the Addition
Cut-Off Date or thereafter created in the Additional Accounts, all Interchange
and Recoveries related thereto, all monies due or to become due and all amounts
received or receivable with respect thereto and all proceeds (including
“proceeds” as defined in the applicable UCC) thereof. This Section 3(a) does not
constitute and is not intended to result in the creation or assumption by the
Trust, the Owner Trustee (as such or in its individual capacity), the Indenture
Trustee, the Collateral Agent, any Noteholders, any Supplemental Credit
Enhancement Provider or any Derivative Counterparty of any obligation of the
Transferor or any other Person in connection with the Accounts or the
Receivables or under any agreement or instrument relating thereto, including any
obligation to Obligors, merchant banks, merchants clearance systems, VISA®,
MasterCard® or insurers.

(b) The Transferor hereby grants to the Trust a security interest in all of its
right, title and interest, whether owned on the Addition Cut-Off Date or
thereafter acquired, of the Transferor in and to the Receivables existing on the
Addition Cut-Off Date or thereafter created in the Additional Accounts, all
Interchange and Recoveries related thereto, all monies due or to become due and
all amounts received or receivable with respect thereto and the “proceeds”
(including “proceeds” as defined in the applicable UCC) thereof to secure a loan
in an amount equal to the unpaid principal amount of the Notes issued pursuant
to the Indenture, the Asset Pool One Supplement and the applicable Indenture
Supplement and accrued and unpaid interest with respect thereto. This Assignment
constitutes a security agreement under the UCC.

(c) If necessary, the Transferor agrees to record and file, at its own expense,
financing statements (and continuation statements when applicable) with respect
to the Receivables in Additional Accounts existing on the Addition Cut-Off Date
and thereafter created meeting the requirements of applicable state law in such
manner and in such jurisdictions as are necessary to perfect, and maintain
perfection of, the sale and assignment of its interest in such Receivables to
the Trust, and to deliver a file-stamped

 

1 

VISA® and MasterCard® are registered trademarks of VISA U.S.A., Inc., and of
MasterCard International Inc., respectively.

 

2



--------------------------------------------------------------------------------

copy of each such financing statement or other evidence of such filing to the
Administrator on or prior to the Addition Date. The Administrator shall be under
no obligation whatsoever to file such financing or continuation statements or to
make any filing under the UCC in connection with such sale and assignment.

(d) In connection with such transfers, the Transferor further agrees, at its own
expense, on or prior to the date of this Assignment, to indicate, or cause to be
indicated, in the appropriate computer files that Receivables created in
connection with the Additional Accounts and designated hereby have been conveyed
to the Trust pursuant to this Assignment for the benefit of the Noteholders.

(e) The parties hereto agree that all transfers of Receivables to the Trust
pursuant to this Assignment are subject to, and shall be treated in accordance
with, the Delaware Act and each of the parties hereto agrees that this
Assignment has been entered into by the parties hereto in express reliance upon
the Delaware Act. For purposes of complying with the requirements of the
Delaware Act, each of the parties hereto hereby agrees that any property, assets
or rights purported to be transferred, in whole or in part, by the Transferor
pursuant to this Assignment shall be deemed to no longer be the property, assets
or rights of the Transferor. The parties hereto acknowledge and agree that each
such transfer is occurring in connections with a “securitization transaction”
within the meaning of the Delaware Act.

4. Acceptance by Administrator on Behalf of the Trust. The Administrator, on
behalf of the Trust, hereby acknowledges its acceptance of all right, title and
interest in and to the Receivables in the Additional Accounts now existing and
hereafter created, conveyed to the Trust pursuant to Section 3(a) hereof and
declares that the Trust shall maintain such right, title and interest, upon the
trust herein set forth, for the benefit of the Noteholders.

5. Representations and Warranties of the Transferor.

(a) Legal, Valid and Binding Obligation. This Assignment constitutes a legal,
valid and binding obligation of the Transferor enforceable against the
Transferor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect affecting the enforcement of
creditors’ rights in general and except as such enforceability may be limited by
general principles of equity (whether considered in a suit at law or in equity);

(b) Eligibility of Accounts. As of the Addition Cut-Off Date, each Additional
Account designated hereby was an Eligible Account;

(c) Insolvency. As of each of the Addition Cut-Off Date and the Addition Date,
no Insolvency Event with respect to the Transferor has occurred and the transfer
by the Transferor of Receivables arising in the Additional Accounts to the Trust
has not been made in contemplation of the occurrence thereof;

 

3



--------------------------------------------------------------------------------

(d) No Adverse Effect. The acquisition by the Trust of the Receivables arising
in the Additional Accounts shall not, in the reasonable belief of the
Transferor, result in an Adverse Effect;

(e) Security Interest. This Assignment constitutes a valid sale, transfer and
assignment to the Trust of all right, title and interest, whether owned on the
Addition Cut-Off Date or thereafter acquired, of the Transferor in and to the
Receivables existing on the Addition Cut-Off Date or thereafter created in the
Additional Accounts, all Interchange and Recoveries related thereto, all monies
due or to become due and all amounts received or receivable with respect thereto
and the “proceeds” (including “proceeds” as defined in the applicable UCC)
thereof, or, if this Assignment does not constitute a sale of such property, the
Agreement as amended by this Assignment constitutes a grant of a “security
interest” (as defined in the applicable UCC) in such property to the Trust,
which, in the case of existing Receivables and the proceeds thereof, is
enforceable upon execution and delivery of this Assignment, and which will be
enforceable with respect to such Receivables hereafter created and the proceeds
thereof upon such creation. Upon the filing of the financing statements
described in Section 3 of this Assignment and, in the case of the Receivables
hereafter created and the proceeds thereof, upon the creation thereof, the Trust
shall have a first priority perfected security or ownership interest in such
property;

(f) No Conflict. The execution and delivery by the Transferor of this
Assignment, the performance of the transactions contemplated by this Assignment
and the fulfillment of the terms hereof applicable to the Transferor, will not
conflict with or violate any Requirements of Law applicable to the Transferor or
conflict with, result in any breach of any of the material terms and provisions
of, or constitute (with or without notice or lapse of time or both) a material
default under, any indenture, contract, agreement, mortgage, deed of trust or
other instrument to which the Transferor is a party or by which it or its
properties are bound;

(g) No Proceedings. There are no proceedings or investigations, pending or, to
the best knowledge of the Transferor, threatened against the Transferor before
any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality (i) asserting the invalidity of this Assignment,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Assignment, (iii) seeking any determination or ruling that, in the
reasonable judgment of the Transferor, would materially and adversely affect the
performance by the Transferor of its obligations under this Assignment or
(iv) seeking any determination or ruling that would materially and adversely
affect the validity or enforceability of this Assignment; and

(h) All Consents. All authorizations, consents, orders or approvals of any court
or other governmental authority required to be obtained by the Transferor in
connection with the execution and delivery of this Assignment by the Transferor
and the performance of the transactions contemplated by this Assignment by the
Transferor, have been obtained.

 

4



--------------------------------------------------------------------------------

6. Conditions Precedent. The designation of Additional Accounts pursuant to
Section 2 of this Assignment, the conveyance of Receivables pursuant to
Section 3 of this Assignment and the amendment of the Agreement pursuant to
Section 7 hereof are each subject to the satisfaction of the conditions
precedent set forth in subsection 2.12(c) of the Agreement on or prior to the
dates specified in such subsection 2.12(c), except to the extent any such
conditions have been waived. For purposes of subsection 2.12(c)(i) of the
Agreement, “Notice Date” shall having the meaning specified in subsection 1
hereof. With respect to the condition specified in subsection 2.12(c)(xi) of the
Agreement, the Bank shall have delivered to the Administrator, on behalf of the
Trust, on or prior to the date hereof, a certificate of a Vice President or more
senior officer substantially in the form of Schedule 2 hereto, certifying that
(i) all requirements set forth in subsection 2.12(c) of the Agreement for
designating and conveying Receivables in Additional Accounts have been satisfied
or waived and (ii) each of the representations and warranties made by the
Transferor in Section 5 of this Assignment is accurate as of the Addition Date.
The Owner Trustee and the Administrator may conclusively rely on such Officer’s
Certificate, shall have no duty to make inquiries with regard to the matters set
forth therein, and shall incur no liability in so relying.

7. Amendment of the Transfer and Servicing Agreement. The Agreement is hereby
amended to provide that all references therein to the “Transfer and Servicing
Agreement,” to “this Agreement” and to “herein” shall be deemed from and after
the Addition Date to be a dual reference to the Agreement as supplemented by
this Assignment. All references therein to Additional Accounts shall be deemed
to include the Additional Accounts designated hereby and all references therein
to Receivables shall be deemed to include the Receivables conveyed hereby.
Except as expressly amended hereby, all of the representations, warranties,
terms, covenants and conditions of the Agreement shall remain unamended and
shall continue to be, and shall remain, in full force and effect in accordance
with its terms and except as expressly provided herein shall not constitute or
be deemed to constitute a waiver of compliance with or a consent to
noncompliance with any term or provision of the Agreement.

8. Counterparts. This Assignment may be executed in two or more counterparts,
and by different parties on separate counterparts, each of which shall be an
original, but all of which shall constitute one and the same instrument.

9. GOVERNING LAW. THIS ASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS,
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

10. Removal Upon Breach. In the event of a breach of the warranty set forth in
Section 5(b) hereof other than a breach or event set forth in subsection 2.05(a)
of the Agreement, if as a result of such breach the related Receivable is no
longer an Eligible Receivable or the Trust’s rights in, to or under such
Receivable or its proceeds are impaired, then upon the expiration of 60 days (or
such longer period as may be agreed

 

5



--------------------------------------------------------------------------------

to by the Indenture Trustee, the Collateral Agent and the Servicer, but in no
event later than 120 days) after the earlier to occur of the discovery thereof
by the Transferor or receipt by the Transferor of written notice thereof given
by the Owner Trustee, the Indenture Trustee, the Collateral Agent or the
Servicer, such Receivable shall be removed from the Trust on the terms and
conditions set forth in subsection 2.05(b) of the Agreement and the Transferor
shall accept reassignment of such Receivable; provided, however, that no such
removal shall be required to be made if, on any day within such applicable
period, such representations and warranties with respect to such Receivable
shall then be accurate in all material respects as if such Receivable had been
designated for inclusion in the Trust on such day.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed by their respective officers as of the day and year first above
written.

 

CHASE CARD FUNDING LLC, as Transferor By:  

/s/ Brent L. Barton

Name:   Brent L. Barton Title:   Chief Executive Officer

CHASE ISSUANCE TRUST,

as Issuing Entity

BY: CHASE BANK USA, NATIONAL ASSOCIATION,

as Administrator

By:  

/s/ Todd S. Lehner

Name:   Todd S. Lehner Title:   Managing Director

 

Chase Issuance Trust

Assignment No. 38 (TSA)



--------------------------------------------------------------------------------

Acknowledged by: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee
and Collateral Agent By:  

/s/ Cheryl Zimmerman

Name:   Cheryl Zimmerman Title:   Vice President

CHASE BANK USA, NATIONAL ASSOCIATION,

as Servicer

By:  

/s/ Todd S. Lehner

Name:   Todd S. Lehner Title:   Managing Director

 

Chase Issuance Trust

Assignment No. 38 (TSA)



--------------------------------------------------------------------------------

Schedule 1

To Assignment No. 38

of Receivables

List of Additional Accounts

[Delivered to the Administrator]



--------------------------------------------------------------------------------

Schedule 2

to Assignment No. 38

of Receivables

Chase Card Funding LLC

Officer’s Certificate

Brent L. Barton, a duly authorized officer of Chase Card Funding LLC (“Chase
Card Funding”), a Delaware limited liability company, as Transferor (the
“Transferor”), hereby certifies and acknowledges on behalf of the Transferor
that to the best of his knowledge the following statements are true on
                     (the “Addition Date”), and acknowledges on behalf of the
Transferor that this Officer’s Certificate will be relied upon by Chase Bank
USA, National Association, as Administrator, on behalf of the Chase Issuance
Trust (the “Trust” or “Issuing Entity”), in connection with the Trust entering
into Assignment No.      of Receivables in Additional Accounts, dated as of the
Addition Date (the “Assignment”), by and between the Transferor and the Trust,
in connection with the Fourth Amended and Restated Transfer and Servicing
Agreement, dated as of January 20, 2016 (as heretofore supplemented and amended,
the “Transfer and Servicing Agreement”), each by and among Chase USA, as
Servicer and Administrator, the Transferor, the Issuing Entity and Wells Fargo
Bank, National Association, as Indenture Trustee and Collateral Agent. The
undersigned hereby certifies and acknowledges on behalf of the Transferor that:

(a) Delivery of Assignment. On or prior to the Addition Date, (i) the Transferor
has delivered to the Trust the Assignment, and (ii) the Transferor has generally
indicated, or caused to be generally indicated, in the relevant computer files
that the Receivables created in connection with the Additional Accounts have
been transferred to the Issuing Entity. The Transferor shall deliver to, or
cause to be delivered to, the Collateral Agent, as designee, on behalf of the
Issuing Entity, an accurate list, based on the computer records of, or kept on
behalf of, the Transferor (in the form of a computer file, microfiche list,
CD-ROM or such other form as is agreed upon between the Transferor and the
Collateral Agent) of the Additional Accounts, identified by account reference
number and the aggregate amount of the Receivables in each Additional Account as
of the Addition Cut-Off Date, which list shall, as of the Addition Date, modify
and amend and be incorporated into and made a part of the Assignment and the
Transfer and Servicing Agreement;

(b) Legal, Valid and Binding Obligation. The Assignment constitutes a legal,
valid and binding obligation of the Transferor enforceable against the
Transferor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect affecting the enforcement of
creditors’ rights in general and except as such enforceability may be limited by
general principles of equity (whether considered in a suit at law or in equity);



--------------------------------------------------------------------------------

(c) Eligibility of Additional Accounts. As of the Addition Cut-Off Date, each
Additional Account designated thereby is an Eligible Account;

(d) Insolvency. As of each of the Addition Cut-Off Date and the Addition Date,
no Insolvency Event with respect to the Transferor has occurred and the transfer
by the Transferor of Receivables arising in the Additional Accounts to the Trust
has not been made in contemplation of the occurrence thereof;

(e) No Adverse Effect. The acquisition by the Trust of the Receivables arising
in the Additional Accounts shall not, in the reasonable belief of the
Transferor, result in an Adverse Effect;

(f) Conditions Precedent. All requirements set forth in subsection 2.12(c) of
the Transfer and Servicing Agreement for designating and conveying Receivables
arising in the Additional Accounts have been satisfied or waived;

(g) No Proceedings. There are no proceedings or investigations pending or, to
the best knowledge of the Transferor, threatened against the Transferor before
any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality (i) asserting the invalidity of this Assignment,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Assignment, (iii) seeking any determination or ruling that, in the
reasonable judgment of the Transferor, would materially and adversely affect the
performance by the Transferor of its obligations under this Assignment or
(iv) seeking any determination or ruling that would materially and adversely
affect the validity or enforceability of this Assignment; and

(h) All Consents. All authorizations, consents, orders or approvals of any court
or other governmental authority required to be obtained by the Transferor in
connection with the execution and delivery of this Assignment by the Transferor
and the performance of the transactions contemplated by this Assignment by the
Transferor, have been obtained.

Initially capitalized terms used herein and not otherwise defined are used as
defined in the Asset Pool One Supplement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand this          day of
            .

 

CHASE CARD FUNDING LLC By:  

 

Name:   Title:  